\

Case 1:20-cv-11622-PBS Document1 Filed 09/08/20 Page 1 of 7

FILED
UNITED STATES DISTRICT COURTN CLERKS OFFICE

DISTRICT OF MASSACHUSETTS 2020 SEP -8 PH 1: 24
U.S. DISTRICT COURT

 

GEORGE KERSEY, individually ) No. DISTRICT OF MASS.
)
) COMPLAINT
Plaintiff, )
v. ) DEMAND FOR JURY TRIAL
)
DONALD J. TRUMP, individually, et al. )
)
Defendants. )
)
TABLE OF CONTENTS
Page
IA PREVIEW
TB INTRODUCTION ... 20.0... ccc cecececececec et eeeceenencnsneneeeenereseseenenenseseeeteneeenes 2
I. PARTIES .....cccsscsssssssessesecenssonsnsessencescesetsecescsscesensseecessessssseseesosssesssassnssasnensssense seater 3
Il. JURISDICTION AND VENUE ..........cccscstcssscssccssscsecsscssesssssssssesssssssesscesssseseresseerees 3
IV. FACTUAL ALLEGATIONS ... ........c.cceceeeee ee ee cree eeeceeeueuseeeeeseneeaseeeesensnaes 4
A. General Background .........cscscssssssscsscssccssssssescssscessssrssssscsaseeeeessenserensasearensats 4
V. CLASS ACTION ALLEGATIONS . 000... cccssssssesseneecscnscesoresssscsnsssesseeecensrsesseceseneones 4
VIL VIOLATIONS ALLEGED... eee ecsesesssessnsscceesceensesessccsrsncssecessesssceseeseensseeneeseanente 4

IA ~— PRELIMINARY CLAIM FOR RELIEF

This case is brought pursuant to the 9" and 10" amendments to the United States

Constitution which provides that powers not granted to the Federal Government are reserved to
the States or the PEOPLE. Plaintiff served in the U. S. Military and took an oath to defend the
Constitution of the United States.

The 9"" Amendment specifically states: The enumeration of ... certain rights shall not

be construed to deny ... others retained by the people. Plaintiff is one of the people.

The 10 Amendment provides that the powers delegated to them United States by the

Constitution nor prohibited by it to the states are reserved to the states respectively, or to the
people.
Case 1:20-cv-11622-PBS Document1 Filed 09/08/20 Page 2 of 7
Plaintiff has noted that Webster’s Dictionary defines “Devil”) as “the personal spirit of
evil”

Accordingly, Defendant appears to fall within the definition of “devil” or be a Devil’s
Agent because he is in violation of the 10 COMMANDMENTS which appear listed at the
entrance to the Supreme Court and within the Supreme Court

A Defendant has violated the 7 Commandment by committing adultery

B Defendant has violated the 6" Commandment by rejecting all medical advice during
the Covid pandemic and failing to taker action that could have prevented thousands of
people from being killed by the corona virus

C Defendant has violated the 8" Commandment by having the government expend
funds in facilities that the Defendant owns or controls,, in effect stealing

D. Defendant has violated the 9" Commandment by repeatedly bearing false witness.
It appears that the Defendant has engaged in falsehoods over 20,000 times.

E. Defendant has violated the 10" Commandment by coveting the property of his
neighbors.

F. Defendant has violated the 1 Commandment by pretending he is a servant of God
(turning the bible upside down) the when it appears that he may be the servant of the
Devil as defined by Webster

G. Defendant has violated the 2" Commandment by making graven images

H. Defendant has violated the 3“ Commandment by taking the name of the lord in
vain when it appears that he may be the servant of the Devil as defined by Webster

I. Defendant has violated the 4° Commandment by failing to keep the Sabbath holy

J. Defendant has violated the 5" Commandment by failing to honor his mother (and
other relatives).

In addition Defendant has committed the Seven Deadly Sins: Pride, Envy, Gluttony, Lust;
Anger; Greed; and Sloth by failing to take proper action with respect to the Corona Virus .

SECONDARY CLAIM FOR RELIEF
MERRIAN WEBSTER DICTIONARY DEFINITIONS
Main Entry: TRAITOR
Etymology:Middle English traitre, from Old French, from Latin traditor, from tradere to hand

over, deliver, betray, from trans-, tra- trans- + dare to give more at DATE
Date:13th century

1 : one who betrays another's trust or is false to an obligation or duty
2: one who commits treason
DEFERBINY 4PA8 BEPRA PED TROS MAID Ys FIARPACRER GGA TGNs:

HE HAS NOT ACTED PROPERLY TO CONTROL THE CORONA VIRUS; IGNORING
THE ADVICE OF ALL MEDICAL EXPERTS

TREASON

French traison, from Latin tradition-, traditio act of handing over, from tradere to hand over,
betray more at TRAITOR

Date:13th century

1 : the betrayal of a trust : TREACHERY

2 : the offense of attempting by overt acts to overthrow the government of the state to which
the offender owes allegiance or to kill or personally injure the sovereign or the sovereign's
family

DEFENDANT HAS BETRAYED TRUST BY FIRST REFUSING TO ADMIT THAT HE
HAD BEEN BRIEFED ON THE ALLEGED RUSSIAN PRACTICE OF PUTTING THE
LIVES OF AMERICAN SOLDIERS AT RISK AND SUBSEQUENTLY ANNOUNCING
SUCH REPORTS A HOAX AND REFUSING TO TAKE ACTION ON SUCH REPORTS
AFTER NUMEROUS TELEPHONE CONFERENCES WITH VALDIMIR PUTIN. HE
ALSO HAS INITIATED AN OVERTHROW PLAN BY INSISTING THAT MAIL-IN
VOTES ARE FRAUDULENT

ADDITIONAL CLAIMS FOR RELIEF

FIRST ADDITIONAL CLAIM FOR RELIEF Defendant, as an individual is believed to be
unqualified to advise Federal Officials because of his Manic Depressive (Bi-Polar) Condition,
which can be verified by psychiatric examination, as follows

SECOND CLAIM FOR RELIEF Defendant is partly responsible for death of the victim and
injuries in the Charlottsville, VA, massacres because of way Defendant has been conducting
himself causing Fascists, Nazis, and KKK members to believe that they could pursue their

agenda of violent confrontation without adverse CONSEQUENCES ...........cseceeeeeeeeeete eee eees 4

THIRD CLAIM FOR RELIEF Defendant improperly seeks to turn the Republican Party into
an unconstitutional organization that promotes bigotry and Violence ............sscceeeeeeeseeesees 4

FOURTH CLAIM FOR RELIEF Defendant was improperly elected since the power of the
Electoral College to elect was terminated by the Union victory in the Civil War and the
abolition of slavery. The Electoral College had bee established to help protect unpopular
minority positions such as slavery. With abolish of slavery the protection of unpopular
positions such as slavery was terminated. .............ccccccecseseseeeeeee conssesessessaresseatensseseseenes 4

FIFTH CLAIM FOR RELIEF The alleged victory of the Defendant in the Electoral College
appears to be the result of Russian interference and possible Russian hacking of voting in
States where Defendant allegedly received Votes ............ccsssessssscsccsccstssssssessnsesseeteaeerentenees 4

SIXTH CLAIM FOR RELIEF UNJUST ENRICHMENT/MONEY HAD AND
RECEIVED by failing to pay STATUTORY share of taxes ........cscccssssesressenseneeneneeseneenseneenes 5

SEVENTH CLAIM FOR RELIEF (Acting in contrary to established scientific finding, e.g.
opposing climate change) (ON BEHALF OF PLAINTIFF AND THE CLASS)
Case 1:20-cv-11622-PBS Document1 Filed 09/08/20 Page 4 of 7

EIGHT CLAIM FOR RELIEF (Improperly Elected by Electors and not by the popular
vote of the People)

NINTH CCLAIM FOR RELIEF. Dendant has been universally recognized as “immoral” by
hus action in allowing children, many of them minors, to be taken away from their parent ,
withno plan to retunify them that mcan only be described as an act of Facism

PRAYER FOR RELIEF ........ccsssssessssccessscerscssescsccesscsasscescssscsesseessssseessceesaseceesseonecssssnsssenseses 5
JURY DEMAND 1... cccssscsscsssessesescsescsscscsseasssssssssesenssesusesseessossesecesansnsceensoneesssnssssessesesaesees 5

Plaintiff George E. Kersey (‘Plaintiff’), individually and pursuant to the Tenth
Ammendment to the U.S. Constitution as follows based upon personal knowledge,
investigation, information and belief, and publicly available information:

IB. INTRODUCTION

1. This action also arises from the Defendant’s repeated failure and inability to
avoid violating the Constitution of the United States

2. Defendant continually misrepresents and claims as false every matter that
comes to his attention, probably because of his manic depressive condition.

3. Defendant is sympathetic with American Nazis (who seek to provoke and
engage in Violence in violation of the Constitution), KKK (who believe Civil War was not lost
and want to continue it in violation of the Constitution) , and other hate-based organizations.

4, The Defendant improperly believes that when citizens resist the violence and
bigotry of hate base organizations they are guilty of violence themselves.

5. This country fought wars against Nazi-ism and KKK-ism, and the Nazis and
KKKs should not be permitted to pursue the Nazi and KKK behavior of taking violent non-
peaceful actions against others

6. This country fought a war against Klan behavior, and the Klan should not be
permitted to pursue the Klan behavior of taking violent non-peaceful actions against others

7. This suit is brought on behalf of Plaintiff and all other members of the public
with respect to the violations of law and the Constitution.

8. Asaresult of these violations and breaches, this action seeks restitution; damages
arising from costs of injuries, recovery of expenses; other actual, consequential, and incidental
damages; interest; reasonable attorneys’ fees and costs; and any other relief the Court deems
just and appropriate.

II. PARTIES

9. Plaintiff George Kersey is a natural person and a citizen of Rhode Island, who
receives mail at P.O. Box 1073, Framingham, Massachusetts 01701 and P.O. Box 110,
Narragansett, RI 02882. Plaintiff participated in the Second World War against Nazism and
took an oath to defend the Constitution of the United States. This action is brought to defend

4
the Conafttition Gri/td Kak6ve From Bade a Betsbn GitaBBAQR/ 49 have GE male depressive

personality and may engage in a world—wide atomic catastrophe without a moment’s notice

10. | The Defendant, who, in his individual capacity improperly advises the President
has residences in various parts of the United States, including New York, New Jersey, Florida
and elsewhere. All of these residences are well known.

I. JURISDICTION AND VENUE

11. This action is brought pursuant to the 10" Amendment of the United States
Constitution which guarantees all rights to the people (and the States) not granted to the
Federal government. The People have the right to elect governing official and to remove
them from office

16. | This Court has subject matter jurisdiction over this action because it is like a
Class Action Fairness Action (““CAFA”), 28 U.S.C. § 1332(d), since all Citizens of the United
States have been affected by the actions of Trump and the amount in controversy exceeds $1
million.

17. This Court has personal jurisdiction over Defendant because the
wrongful actions of the Defendant were repeatedly broadcast throughout the world and to
Massachusetts. Alternatively, this Court has personal jurisdiction over Defendant because
Defendant has sufficient minimum contacts with Massachusetts such that the exercise of
jurisdiction by this Court is consistent with notions of fair play and substantial justice: A
substantial portion of the wrongdoing alleged in this Complaint has been broadcast, published
and took place in Massachusetts; Defendant conducts business in Massachusetts and otherwise
avails himself of the protections and benefits of Massachusetts law through the promotion,
marketing, and sale of his products . This case arises out of or relates to these contacts.

18. This Court has personal jurisdiction over Defendant because Defendant does
business in Massachusetts. Alternatively, this Court has personal jurisdiction over Defendant
because Defendant has sufficient minimum contacts with Massachusetts such that the exercise
of jurisdiction by this Court is consistent with notions of fair play and substantial justice: A
substantial portion of the wrongdoing alleged in this Complaint took place in Massachusetts;
Defendants conduct business in Massachusetts and otherwise avails themselves of the
protections and benefits of Massachusetts law through promotion, marketing, and sales in this
State; and this action arises out of or relates to these contacts.

20. Venue is proper in this District pursuant to 28 U.S.C. § 1391 because the actions
of the Defendant has produced a need for police supervision of LAWFUL demonstrations in
Massachusetts and elsewhere

21. Assignment: Assignment to the Boston division of this Court is appropriate
because a recent effect of the Defendant has had an effect in the Boston area.
Case 1:20-cv-116249BS PACER AL TIRE CHENS° Page 6 of 7
A. General Background

22. Defendant is a well-known business entrepreneur. It would appear that his
principal present goals are to engage in atomic warfare with north Korea and Iran and promote
his business interests in the Soviet Union, where he more popular than in the United States,
with the blessing of his friend and war-criminal Putin. Defendant is know for his many
business activites, many of which fail and have to be rescued by others . It is time to rescue the
United States

ACTION ALLEGATIONS

Rules 23(a) and 23 (b)(3) of FRCP
V. | VIOLATIONS ALLEGED

FIRST CLAIM FOR RELIEF Defendant, as an individual is unqualified to advise Federal
Officials because he appears to have a Manic Depressive (Bi-Polar) Condition, which can be
verified by psychiatric examination, (ON BEHALF OF PLAINTIFF AND THE CLASS)

SECOND CLAIM FOR RELIEF Defendant is partly responsible for death of the victim in the
Charlottsville, VA, massacres because of way Defendant has been conducting himself causing
Fascists, Nazis, and KKK members to believe that they could pursue their agenda of violent
confrontation without adverse consequences (ON BEHALF OF PLAINTIFF AND THE
CLASS)

THIRD CLAIM FOR RELIEF Defendant is partly responsible for injuries to victims in the
Charlottsville, VA, massacres because of he way Defendant has conducted himself, including
his numerous “tweets” which not only appear to show bi-polar behavior but also suggest anti-
Constitutional behavior (ON BEHALF OF PLAINTIFF AND THE CLASS).

FOURTH CLAIM FOR RELIEF Defendant improperly seeks to turn the Republican Party
into an unconstitutional organization that promotes bigotry and violence (ON BEHALF OF
PLAINTIFF AND THE CLASS)

SIXTH CLAIM FOR RELIEF UNJUST ENRICHMENT/MONEY HAD AND
RECEIVED by failing to pay STATUTORY share of taxes (ON BEHALF OF PLAINTIFF
AND THE CLASS)

SEVENTH CLAIM FOR RELIEF Acting in contrary to established scientific finding, e.g.
opposing climate change (ON BEHALF OF PLAINTIFF AND THE CLASS)

EIGHT CLAIM FOR RELIEF Improperly Elected by Electors and not by the popular vote of
the People. (ON BEHALF OF PLAINTIFF AND THE CLASS)

PRAYER FOR RELIEF
Defendant requests the following relief
A. Actual, incidental and consequential damages
B Pre and Post Judgment Interest

C Equitable relief and restitution
D Equivalent attorney’s fees and costs
Gesgidnetdy’-11622-PBS Document 1 Filed 09/08/20 Page 7 of 7

F, All other remedies under the law
JURY DEMAND
Plaintiff demands a trial by jury on all matters and issues so triable
Respectfully submitted.

/s/ George Kersey
GEORGE KERSEY,
P.O. Box 1073,
Framingham, MA 01701
518-966-9690
